Pope, Judge,
dissenting.
The trial court was empowered by OCGA § 9-11-12 (d) to determine all factual issues in regard to whether there had been a minimum contact by Can-Do so as to authorize jurisdiction over it pursuant to OCGA § 9-10-91. Daughtry v. Chaney-Bush Irrigation, 166 Ga. App. 708 (1) (305 SE2d 439) (1983). Accord Ga. Power Co. v. Harrison, 253 Ga. 212 (2) (318 SE2d 306) (1984). In considering the pleadings and affidavits of both parties, the trial court found that Can-Do was a corporation organized under the laws of the State of Tennessee; that its president George Holder was a resident of Tennessee; that the contract of employment forming the subject matter of the complaint was negotiated and executed in the State of Tennessee; that Pascavage’s authority was limited to soliciting orders for Can-Do throughout the United States subject to approval in Tennessee; and that based upon these facts Can-Do and Holder were not doing business within the State of Georgia as contemplated by the provisions of the long-arm statute.
I am unable to agree with the majority that the evidence of record was insufficient to support the trial court’s determination. George Holder swore in his affidavit that he met with Pascavage only once in this state, at which time the possibility of Pascavage performing certain services for Can-Do was brought up, but no contract terms or offers to enter into a contract were discussed. Only when Pascavage traveled to Tennessee were the terms concerning his exact duties, percentage and calculation of commission, draws and territory agreed upon, and the contract signed and entered into. Under the contract Pascavage was to “serve [Can-Do] as a traveling salesman,” and the territory he was employed to cover was “anywhere within the continental United States.” Approximately 90% of his performance took place in states other than Georgia.
Review of the record further reveals that Pascavage worked out of his home by his own choice and Can-Do did not reimburse him for rental expenses or control the hours he worked. He was authorized only to solicit orders for Can-Do and could not execute contracts on behalf of the corporation. All orders solicited were subject to approval by Can-Do in Tennessee. He was paid only commissions on the orders he solicited, by checks drawn on a Tennessee bank, and no federal or state taxes were withheld by Can-Do. A certain percentage of telephone expenses was reimbursed by Can-Do under the terms of the contract, but the calls did not necessarily accrue in Georgia because of Pascavage’s traveling duties. Can-Do has never owned any tangible or intangible property in the State of Georgia, and never entered into any contract in this state with persons or corporations for the sale of *569its products.
Decided March 19, 1986
Rehearing denied April 3, 1986
John L. Bland ford, for appellant.
James C. Simmons, Jr., Marilyn F. Dye, for appellees.
The majority bases its holding upon Pascavage’s “unrebutted affidavit [that] the president and other employees came to Georgia over a period of several years regarding Can-Do’s business and the president was personally involved in handling two accounts in the Atlanta area,” therefore bringing the case within the holding in Brooks Shoe Mfg. Co. v. Byrd, 144 Ga. App. 431 (2) (241 SE2d 299) (1977). However, in Brooks there was no dispute over the facts that the plaintiff was Brooks’ exclusive sales representative for the area, on occasion collected Brooks’ accounts receivable in Georgia, and that Brooks’ executive officers attended trade shows in Atlanta for the three years he was employed in order to assist him in the solicitation of potential customers. Although Pascavage avers that Can-Do’s officers came to Georgia several times each year regarding some undescribed business in the area, Holder’s affidavit states that Can-Do “never entered into any contracts with persons or corporations within the state for the sale of its merchandise.” Thus the evidence considered by the trial court was conflicting, but it was authorized to conclude that Can-Do’s “activities in Georgia were of such minimal business activity that its solicitation of business within the state unaccompanied by a local performance of contract obligations was insufficient to subject [it] to the jurisdiction of the State of Georgia.” Storey v. Seffelaar & Looyen, 142 Ga. App. 873, 874 (237 SE2d 236) (1977).
“[U]nless they are clearly erroneous, [this court] will not disturb the fact findings of a judge sitting without a jury if there is any evidence to support them . . .” Alonso v. Hosp. Auth. of Henry County, 175 Ga. App. 198, 199 (332 SE2d 884) (1985). I would therefore affirm the trial court’s dismissal of Pascavage’s complaint. Accord Commercial Food Specialties v. Quality Food Equip. Co., 176 Ga. App. 892 (338 SE2d 865) (1985); Capital Assoc. v. Gallopade Enterprises, 172 Ga. App. 504 (323 SE2d 842) (1984); Superior Fertilizer & Chem. v. Warren, 162 Ga. App. 595 (292 SE2d 430) (1982); Storey v. Seffelaar & Looyen, supra. Accordingly, I respectfully dissent.